                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
               Plaintiff,                           )
       v.                                           )      No. 18-03128-01-CR-S-RK
                                                    )
TRACY TODD PRESSON,                                 )
                                                    )
               Defendant.                           )

                                               ORDER

       Before the Court is the Defendant’s Emergency Motion for Release. (Doc. 98.) On July

15, 2019, the undersigned found by clear and convincing evidence that Defendant presents a

danger to the community and ordered his pretrial detention without bond. (Doc. 54.) On

November 26, 2019, the undersigned denied Defendant’s October 15, 2019, request for bond

review. (Doc. 81.) On March 12, 2020, the District Court denied Defendant’s motion for

reconsideration of the order of detention. (Doc. 90.) Defendant is currently detained at the St.

Clair County, Missouri, Jail awaiting trial.

       The undersigned has reviewed Defendant’s motion, the Government’s response (doc. 99)

and the Pretrial Services Report and Addendum (docs. 11 and 51). While recognizing Defendant’s

concerns regarding the spread of the coronavirus (COVID-19), the undersigned does not find

Defendant’s generalized basis compelling in light of Defendant’s risk of danger to the community.

Therefore, Defendant’s Motion to Reconsider Detention Without Bond is DENIED.

       IT IS SO ORDERED.

                                                    /s/ David P. Rush
                                                    DAVID P. RUSH
                                                    UNITED STATES MAGISTRATE JUDGE

DATE: April 30, 2020




            Case 6:18-cr-03128-RK Document 100 Filed 04/30/20 Page 1 of 1
